DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Responsive to communications filed on May 16, 2022, amendments to the claims have been entered and acknowledged.  New claim 11 is added. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2-3 and  10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5  of U.S. Patent No. 11355806. 
Regarding claims 1 and 11 , the patent  includes a first battery pack and a second battery pack, the first battery pack includes a battery module and a first battery case body and a first battery case cover that house the battery module. The second battery pack includes a battery module and a second battery case body and a second battery case cover that house the battery module. as shown by patent  claim 1.  The first and second battery pack reads on the claimed battery pack comprising a plurality of battery modules and a case cover covering the case main body.  The patent further includes a bus bar that electrically conducts the first battery module and the second battery module, a cover coupling portion (cover connecting portion), a bus bar cover provided so as not to be removable from the bus bar and having a shielding portion configured to shield the cover coupling portion from being removed from the accommodated article or the second battery case body, as shown by patent  claim 5. 
The patent does not include wherein a direction in which the cover connecting portion is removed, the shielding portion is disposed so as to be positioned above the cover connecting portion, and wherein the shielding portion is disposed so as to completely cover the cover connection portion from above. However,  this limitation “in a direction in which the cover connecting portion is removed” is intended use and adds no patentable weight to the claim. Therefore claim 1 of the patent reads on claim 1 of the instant application.  
Notwithstanding, it  also would have been obvious to one having ordinary skill in the art to have  in a direction in  which the cover connecting portion is removed, the shielding portion is disposed so as to be positioned above the cover connecting portion, and wherein the shielding portion is disposed so as to completely cover the cover connection portion from above,  in order to further protect the cover connecting portion and the battery module components.  The patent further discloses an interlock mechanism, as shown by patent   claim 1. 
Regarding claim 2, the patent  further includes the second battery case cover includes an opening, as shown by patent claim 2. The patent  does don’t include  wherein an electrical connection portion between the battery module and the bus bar unit is configured to accessible from the opening portion.  However, it is well within the artisan’s skill to position the electrical connection portion  and the bus bar unit in different shapes, sizes and positions across the battery module  in order to improve accessibility of the battery module  and its components . It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
It would have been obvious to one having ordinary skill in the art to have the electrical connection portion between the battery module and the bus bar unit configured  accessible from the opening portion, in order for easy access for safety of the battery.
Regarding claim 3 , the patent further includes the cover coupling portion extends from the second battery case cover and also includes a cover fixing bolt (fixing portion)  that fastens an accommodated article accommodated in the second battery pack or the second battery case body, as shown by patent  claim 5. 
Regarding claim 10, the patent  further includes a power shut down portion fastened to the accommodation article, as shown by patent claim 4 reading in the claimed terminal block fixed to the accommodation item. 
Claims 4 and 5 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2  and 5  of U.S. Patent No.  11355806,  in view of  Park et al. (US 20110287298, provided on IDS 03/25/2022). 
Regarding claim 4, the patent further includes the battery module of the first battery pack and the battery module of the second battery pack are connected in series, as shown by patent claim 2.  The patent does not disclose a pair of endplates that are arranged on both sides if the cell stack body in a stacking direction, and wherein the bus bar unit is fastened to terminal portions respectively arranged on the end plates facing each other of the two battery modules. However it is common and known in the art to include end plates in battery modules, as shown by patent Park. 
 Park discloses a battery module 200 in which a plurality of the battery units 100 are stacked [0046].  A plurality of the battery cells 101  may be stacked in each battery unit 100 [0047].  A pair of end plates 230 may be installed on outer most sides of the battery module 200 [0048].  The battery modules 200 may be fixed to each other by attaching coupling fasteners 251 through coupling holes in the first end plates 231 and the second end plates 232 [0052]. The bus bar 220 is  connected to the electrode terminals of battery units 100 adjacent to each other along the X-axis and adjacent to respective  end plates 231 [0053]. It would have been obvious to one having ordinary skill in the art to include the end plates taught by Park to the battery module where the  pair of endplates that are arranged on both sides if the cell stack body in a stacking direction, and wherein the bus bar unit is fastened to terminal portions respectively arranged on the end plates facing each other of the two battery modules, in order to protect the cells and further improve safety of the battery modules. 
Regarding claim 5,  the patent  does not disclose the cover connecting portion  bolt 51  is directly or indirectly fixed to the end plates (231 and 232 taught by Park)  facing each other of the two battery modules. However, it would have been obvious to one having ordinary skill in the art to have the cover coupling portion (cover connecting portion)directly or indirectly fixed to the end plates (231 and 232 taught by Park) in order to further secure battery module and its components by securing  the case to the end plates.  
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reference  patent and no prior art discloses  a bus bar that electrically connects the two battery modules; an insulating bus bar cover that is provided so as not to be removable from the bus bar; a plate member that is arranged on an upper portion of the bus bar; and a bolt that fixes the bus bar and the plate member to the battery module at the electrical connection portion, wherein an upper surface of the plate member and a head of the bolt have an insulation property, and wherein the head of the bolt, the plate member, the bus bar, and the battery module are arranged in this order from the opening portion.   Claims 7-9 depends on claim 6 and are objected. 
Response to Arguments
Applicant’s arguments,  filed May 16, 2022, have been fully considered and are persuasive.  The 35 U.S.C 102(a)(1) and 35 U.S.C 103 rejections over Aoki et al. has been withdrawn due to the amendments to the claim. Yanagihara is still being relied upon to show a bolt fixing the bus bar. 
Examiner suggests applicant include  the limitations of claims 2 and 6  into claim 1 in order to place claim 1 in condition for allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/
Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722